One-minute speeches on matters of political importance
The next item is the one-minute speeches in accordance with Rule 150.
Rule 150 states that we may spend a maximum of 30 minutes on this item. We had more than 74 requests to speak under this item. That will clearly not be possible. Thirty minutes and 74 speakers for one minute will simply not work.
Therefore, we have, for the first time, selected in advance the Members who will be granted speaking time using clear criteria, namely that those who requested speaking time in another debate with one-minute speeches but did not get chance to speak will now be granted speaking time where possible, whereas those who have already spoken in other debates will not be granted any speaking time.
All of those who have not been granted speaking time were informed of this in advance by e-mail. Therefore, they do not need to be here to wait in vain for their speaking time. I hope that you understand that. This was the only possible way to enable the debate to proceed in an orderly manner.
Therefore, those who have been granted speaking time can now begin straight away.
(SV) Madam President, on 11 April, Sudan intends to elect a president and a parliament as well as regional assemblies. These are the first elections in Sudan in 24 years and we are following developments in the country with a great deal of interest.
The International Criminal Court in the Hague has issued a warrant for the arrest of Sudan's President, Omar Hassan Ahmad al-Bashir, who took power in a coup d'état, for crimes against humanity. We all know how Sudan has suffered under his rule of violence. In just the first few months of this year, no fewer than 400 people have been killed in southern Sudan. It is difficult to say how free the election will be. On Monday, al-Bashir threatened to expel the international election observers. He said that if they interfere in Sudan's affairs, he would cut their fingers off.
We know that Sudan is a country in need. At the International Donors' conference in Cairo last Sunday, Egypt's representative said that the countries of the world will need to find a little over EUR 1.4 billion for the reconstruction of Sudan's Darfur region. It is my hope that the election in Sudan will create the conditions for a ...
(The President cut off the speaker)
(LT) Recently, there has been much talk about the recovery of the EU economy, but the majority of Member States have yet to see the end of the crisis. In public, discussion of the crisis is limited to the state of public finances, although the rapidly increasing unemployment in some Eastern European Union Member States has already reached a critical level. It is strange to hear EU and EP high officials praising some governments for their excellent work when, each month, the number of unemployed in those countries is growing at a catastrophic rate, social guarantees are being reduced and the number of people living below the poverty level is increasing. It is becoming very difficult for the people in such countries to understand whether the European Union is implementing a policy of poverty reduction or actually increasing poverty in the social area. In my opinion, governments that have been unable to resolve unemployment stabilisation problems should not receive praise. The European Commission should take greater responsibility and responsibly supervise the implementation of national government crisis management plans, especially in the area of social reforms, and assess the effects of such reforms on the people.
(IT) Madam President, ladies and gentlemen, 16 people convicted of various types of crime have been elected to the Italian Parliament and, at the last European elections, Italy sent three MEPs who have been convicted by final judgment.
There is no law in Europe prohibiting people who have been convicted by final judgment, or who are awaiting further legal proceedings, from standing for election; everything is left to the discretion of the Member States. Italian citizens have come up with the 'Clean Parliament' programme. We therefore call on the Committee on Constitutional Affairs to amend the Act concerning the election of representatives of the European Parliament by direct universal suffrage to make it a condition, in order to stand for election to the European Parliament, not to have any criminal convictions, including those that have not become final.
The Chair of the Committee on Constitutional Affairs in the last Parliament, Mr Leinen, undertook to do this, but everything was left to his successor, Mr Casini, who has already stated that the Committee on Constitutional Affairs will not pursue it.
We would point out that not only is this the responsibility of the Committee on Constitutional Affairs, but that Article 223 (formerly 190) of the Treaty on the Functioning of the European Union actually stipulates that the European Parliament should implement a uniform electoral procedure throughout the European Union.
(FR) Madam President, Hondarribia airport is classed by the civil aviation authority as one of the most dangerous in the country. Its runways are located above the town centres of Hendaye and Irún, and the Franco-Spanish Treaty stipulating the number of authorised flights is being flouted. Yet the airport's extension is being planned against the advice of the riverside residents and of the elected representatives on both sides of the border, who are already against maintaining the current level of traffic.
Does the European Commission approve of the destruction of the protected nature areas of the Bay of Chingoudy, the site of the Ramsar Convention and a Natura 2000 site, the regeneration of which it itself financed?
Moreover, the Basque Eurocity of Bayonne-San Sebastián already has an underused international airport, which is far away from any vulnerable nature areas. Would it not be better to improve the services provided in Biarritz by introducing non-polluting forms of transport? I should like to know which measures the President is going to take with regard to this extension.
(PL) Madam President, I would like to raise the problem of the murder of the Russian journalist Maxim Zuev. Mr Zuev was killed about a week ago in Kaliningrad. He was a well-known journalist and blogger. This is not the first case of a journalist being killed in Russia. Since the year 2000, there have been at least a dozen such cases. This is a disturbing phenomenon, because we know that if there is no freedom of speech, and if journalists are not able to work, there is no freedom at all, and there is no democracy. In our dialogue with Russia, we should always draw attention to this.
I hope to organise a seminar in the European Parliament this year, provided I obtain the consent of my delegation for Russian affairs and the Committee on Foreign Affairs. I think every one of us, in talks at various levels with our Russian partners, should emphasise that freedom of the media and freedom for journalists to do their work is the foundation for dialogue and freedom both in Russia and in the European Union.
(EL) Madam President, I should like to report to you on the fact that recent articles state that US public prosecutors have filed charges against the German company Daimler for bribery of foreign officers in a bid to win and sign government contracts. The bill of indictment states that the company has been involved in a long-term bribery process. The same issue arose with Siemens, which applied the same practice and corrupted the governments of thirty countries in a bid to win contracts from public corporations, a scandal which is still rocking Greece.
As a result, apart from the financial crisis, we also have a moral crisis. Until recently, the German Government did not prosecute bribery outside its borders and pretended that it knew nothing of these events. Finally, instead of acting, instead of activating the Fraud Prevention Committee, the European Commission does not defend the legality and, in numerous cases, does not safeguard European citizens' money.
(EL) Madam President, I must announce to the European Parliament that, at 02.15 this morning, the Turkish corvette Bafra violated Greek territorial waters, coming within just 18 miles of the Athens coast, and even asked to board and search a Greek merchant vessel sailing alongside.
This proves that everything said in the first part of the debate about Greece's so-called economic problem is not wholly accurate. Greece's problem is mainly political. It comes from the fact that this neighbouring country is threatening Greece with a casus belli and is systematically provoking the Greek armed forces, not only with violations of its waters, but also of its airspace.
(The President noted that there was a problem with the microphone)
... I must tell you that Greece has taken strict measures which, in the final analysis, are literally throttling Greek households and Greeks are now at the end of their tether. It has worn down the resistance of Greek society and the economic strength of the Greeks.
As I said, its problem is mainly political. We are not asking for money from any European citizens. We are asking for the support of the European Union as an entity, so that we can overcome these irregularities in the markets which are attacking the euro.
(DE) Madam President, around ten years ago, the then 14 other EU Member States imposed their so-called 'sanctions' on my country, Austria. For seven months, there was an 'ice age'. Austrian ministers were no longer permitted to take part in informal Council meetings, but Austria was still allowed to continue to pay fees as a net contributor. Apart from sanctions, there was also a result. The independent report from the Wise Men clearly established that the Freedom Party's involvement in the government did not pose any danger to democracy and human rights. The conclusion was that the EU sanctions that were disguised as bilateral measures had no valid legal basis. They were an unwarranted encroachment on Austrian sovereignty. I do believe, however, that the EU learnt from this to have respect for the political opinion of others and for the national sovereignty of the Member States and their citizens, and that is certainly a good thing. Moreover, in view of the peace in the east, I also hope that one of the main investigators, the current MEP, Louis Michel, will feel that, after ten years, he can once again go to Austria on holiday.
(FR) Madam President, yesterday, France paid tribute to one of its police officers, Jean-Serge Nérin, a French brigade leader who was killed in the most cowardly way by ETA on 16 March, during a shoot-out in the Paris region.
Although responsible for the deaths of almost 830 people in 40 years, this is the first time that this terrorist organisation has attacked a French police officer. Mr Nérin's death reminds us of our duty to cooperate in the fight against terrorism.
Very early on, Franco-Spanish cooperation proved to be a model of its kind within the European Union. France and Spain were the first Member States to introduce joint investigation teams within the European judicial area. Implementing European arrest warrants also proved very effective.
Unfortunately, these cooperative efforts between our police officers and our judges were unable to prevent Mr Nérin from being killed. We shall therefore have to increase our cooperation if we are to combat terrorism more effectively.
Madam President, a major campaign of people power in Val di Susa in north-west Italy seeks to stop a high-speed train project known as TAV being built.
Stretching from the French border to Turin, the very beautiful Val di Susa is only one to two kilometres in width but already has a major motorway, another main road and a railway line.
The 'NO TAV' campaign has clearly shown that there is no justification for TAV. Only 38% of current rail capacity is used. It would be massively damaging to the environment, destroying or polluting aquifers and releasing dangerous concentrations of asbestos and uranium from tunnel excavations.
Only big business and major construction interests stand to gain. Tens of thousands of people have mobilised in opposition and, scandalously, police violence is being used to intimidate the campaign.
I call on the EU to withdraw all funding for TAV and for the cancellation of TAV. The 'NO TAV' campaign's motto is 'Sarà dura'. They will not flinch. A victory for people power in Val di Susa would be a victory for common sense and for the environment.
Madam President, I am increasingly concerned about the way local councils in my constituency in the North West of England are using car parking charges to top up their revenue.
Take the small town of Congleton, for example, which is a local semi-rural community. The introduction of car parking charges will severely damage local industry and a fall-off in trade will result in a loss of revenue, forcing already hard-pressed SMEs into bankruptcy and possible closure.
People are blaming the British Government, some blame the Unitary Council and others point the finger at the town council but, as always, the dark hand of the European Union lies in the background, for they are all working towards the framework set out in the EU's European transport policy for 2010.
You see, this is the genius of the EU: it is always one person removed. Whether it is post office closures or fortnightly bin collections, the finger always gets pointed elsewhere and the corruptive influence of Brussels does not appear on the radar.
Madam President, I come from the West Midlands, and 20% of the West Midlands is classified as green belt.
The green belt has successfully protected the beauty of our countryside and blocked arbitrary urban sprawl. However, encouraged by the European Union, the UK Government has increased house building, endangering the green belt, which is particularly close to my heart because it is near to where I live on the Meriden Gap.
This shows a lack of respect for our culture and traditions, but what do you care? Since the UK joined the European Union - or the European common market, before that - you have blatantly disrespected our culture and traditions, and there is nothing less to be expected of you.
(RO) I am standing up to speak today before you and my fellow Members in order to express my view that Europe needs a new, much better integrated strategy for resolving the problem of violence against women.
This issue has been dealt with in an ever-increasing number of European states on a bipartisan basis by parties which have a very different view of society in general. The reason for this suggestion is that the problem of domestic violence extends beyond the area of ideology and is a direct and immediate part of the human and political vision of a more just and balanced society.
I wish to emphasise the need for action to prevent psychological violence as well against women. Recent studies have shown that this kind of violence always precedes acts of physical violence.
I welcome the fact that the Spanish Presidency has taken up the battle against the various types of violence against women by means of the European Union's political priorities. However, these measures must continue. Setting up a European inter-gender violence monitoring centre and introducing protection orders and an emergency telephone number are intended to restrict the occurrence of this phenomenon in the European Union, while providing support in the battle against violence outside the EU as well.
(LT) I am delighted that the European Union and the Member States have made a commitment to combating poverty by declaring 2010 the European Year for Combating Poverty and Social Exclusion, since almost 80 million of Europe's inhabitants are living below the poverty line. Many Europeans, even those in employment, are struggling with poverty every day and do not have opportunities to enjoy a decent life. EUR 17 million has been earmarked to implement Europe's planned action in 2010 and this budget will be used to organise information seminars, work groups and public consultations in order to overcome poverty stereotypes. This is an excellent initiative, but how do we ensure that these funds will be used effectively and transparently and will directly reach those citizens who need that aid most. I would like to stress that it is impossible to curb rising poverty in a year. Therefore, I would like to call on EU structures and Member States to take concrete action and make long-term commitments at all levels of authority to ensure the transparent and targeted allocation of funds intended to directly help people experiencing poverty.
(EL) The decision by the Israeli Government to push ahead with its plan to build 1 600 new homes in East Jerusalem, to extend the settlement on the West Bank, to maintain the isolation of the Gaza Strip, and to generally step up the attacks by the Israeli army in the occupied Palestinian territories reveals to even the most ardent disbeliever the criminal plans of Israel and of the imperialists in general against the Palestinian people and the people in the area as a whole.
Israel is unleashing a new round of murderous attacks against the Palestinian people and has secured the support of and upgraded its relations with the European Union, the USA and NATO under conditions of escalating infighting between the imperialist Quartet. This support was repeated with particular emphasis and zeal by the United States of America during the recent visit by the Israeli Prime Minister to the United States, which stressed that Israel is something more than a top priority for US geostrategic imperialist plans in the area as a whole.
We are fighting with all the workers to create ...
(The President cut off the speaker)
(SK) After the Second World War and the redrawing of boundaries, about 400 000 Slovaks remained in Hungary and a similar number of Hungarians in Slovakia.
The Hungarian minority in Slovakia still exists in the same numbers today, but in Hungary, the situation is different. The Slovak minority has been decimated from the original 400 000 Slovaks to less than 33 000, in other words, not even one tenth of the original number. This is because the Slovak Government provides the Hungarian minority with education in the mother tongue at more than 700 schools, while the Hungarian Government allows the Slovaks in Hungary just one single elementary school.
That is why the recent criticism concerning the education of Hungarian minorities in neighbouring countries by President Sólyom, a man who looks on complacently and passively while his administration stifles the ethnic minorities in his own country, can only be described as an obnoxious, hypocritical and malicious provocation of the Serbs, Romanians and Slovaks who, in contrast to the Hungarians, genuinely look after the ethnic minorities on their own territories. After all, the Hungarian ombudsman for ethnic minorities also warns that Hungary is continuing to work towards the total assimilation of ethnic minorities.
(RO) The European Union has extremely stringent food safety regulations and producers are obliged to invest huge sums of money in order to comply with these regulations.
Nevertheless, more than 75% of all chickens slaughtered in the European Union are contaminated with bacteria, according to a recent study carried out by the European Food Safety Authority.
Salmonella and Campylobacter, two of the most toxic bacteria, are present in the carcasses of three quarters of chickens reared on European farms.
Once studies of this nature get into the mass media, they naturally raise concerns among consumers. Against this backdrop, we must ask ourselves two questions. Firstly, what can we continue to do to ensure that Europeans have access to safe, good quality food? Secondly, is it possible that the rules which are currently in force, although they are stringent and, incidentally, extremely bureaucratic, are not the most suitable?
(HU) The new Member States are now implementing the 2007 European Union wine market organisation. In the process, the European Commission acted in contravention of the law - too bad there is no one here - when it unlawfully registered the Tokaj label, upon Slovakia's request, both as a Protected Designation of Origin and as having Protected Geographical Indication. This is contrary to EU regulations because this wine can belong to either one category or the other. The Slovak request is now no longer in the Community's E-Bacchus database among the protected designations of origin. The Commission has thus put an end to this illegal situation, and I thank them for it. There is, however, another irregular situation, because the Slovak national law on which the registration is based does not exist, since Slovakia has repealed it. For this reason, I ask the Commission to remedy this irregular situation.
(PL) Madam President, the European External Action Service is going to be the diplomatic corps which represents the Union and assists the High Representative of the Union for Foreign Affairs. In the work of this service, consideration must be given to the cultural and national differentiation which exists within the Union. Every country must have the feeling that its own interests, its own culture and its own experience are being properly represented in the service.
For this objective to be achieved, what is needed is sharing, or participation, on an equal basis. Meanwhile, how is the corps of the European External Action Service being created? It is to be composed of staff from the appropriate services of the General Secretariat of the Council and the Commission, as well as personnel delegated by national diplomatic services. Diplomats put forward by the Member States are to make up only one third of the whole corps. However, irrespective of the background of the staff and their route into the service, the principle of proportional representation of all the citizens of the Member States should be adopted. After all, staffing in all the Union's institutions is managed according to this principle. I see no reason for things to be done differently in this case.
(PT) Recently, the European Union concluded an agreement with the countries of Latin America under the auspices of the World Trade Organisation in which it committed itself to substantially and progressively reducing the tariffs on imports of bananas from those countries. I would like to call your attention to the fact that this agreement has directly negative effects on European banana producers, particularly those in Madeira, Portugal. It will be even more detrimental to banana producers on the Canary Islands, Spain.
I would remind you that the situation of producers in these regions is already seriously hampered by the physical characteristics and mountainous terrain of the islands and by the size of their holdings, which mean that they face permanent difficulties that impede their development.
Urgent measures therefore need to be taken to help banana producers from Madeira and the Canary Islands, in view of the serious and immediate impact that the new Geneva Agreement will have on the European import market and, as a result, on the production and commercialisation of bananas that come from these outermost regions.
Madam President, it has now been over a year since the aircraft maintenance firm SR Technics announced that they were closing their facility at Dublin airport, with the loss of over a thousand jobs. In an effort to compensate for those losses, an application was submitted in October 2009 to the European Globalisation Fund (EGF) on behalf of SR Technics workers. However, this form was rejected as 'incomplete' by the Commission and I can confirm that, almost five months later, the Irish Government has still not submitted a complete application.
While the Irish Government has been distracted by an economic collapse of its own making and a spate of ministerial resignations in the last few months, an application form with the potential to transform hundreds of lives has been left sitting on a minister's desk.
This House is aware that the Irish state coffers are bare. A cynic would be forgiven for thinking that the government's inaction may be down to its own difficulty in meeting its end of the bargain if the EGF payments are finally secured. Would the Irish Government be prepared to do something about that?
(PL) Madam President, ladies and gentlemen, I would like to address you all and, in particular, Mr Potočnik, on a matter which is troubling people who are involved in speedway, a sport popular in many EU Member States. The matter concerns implementation of Directive 2002/49/EC relating to the assessment and management of environmental noise.
Implementation of this directive means that riders are being forced to fit new silencers to their bikes. These silencers mean, on the one hand, a reduction in attractiveness of the spectacle itself, because the noise is an inherent feature of the sport. On the other hand, the silencers mean greater danger, danger for the riders themselves, the danger of damaging their health or losing their life. In connection with this, I would very much like to ask Mr Potočnik to consider putting forward a proposal for an amendment to exempt speedway from Directive 2002/49/EC.
(HU) Madam President, in the province of Vojvodina in Slobodan Milošević's country, Serbia, Hungarians continue to be assaulted. The perpetrators are either acquitted or sometimes charges are not even brought against them. Decades ago, there were some 400 000 Hungarians living in Vojvodina, making up one third of the population. Compulsory emigration and massive settlement of members of the majority have reduced their numbers to 290 000 over the years, and their proportion of the population has dropped to 13%. The method by which mass assaults on minorities are carried out was introduced by the famous Serbian secret service, the UDBA, aimed at ethnic Albanians in particular. The spontaneous legacy of this practice continues today against Hungarians. Madam President, the European Parliament should take decisive action to stop the anti-Hungarian terrorism in Serbia. A condition for the latter's accession to the European Union should be to do justice to the many tens of thousands of victims of mass murders since the Second World War, as well as a ban on the violence against Hungarians that continues to this day.
(PL) Madam President, women are under-represented in science and scientific research. In Europe, they account for 30% of researchers and only 18% of professors. Among those involved in the management of science, we account for 27%. Poland, where the share of female board members in institutions of higher education and scientific institutes is 7%, is in second-to-last place among the 27 Member States of the Union.
This is why the 'Women in Science' research project, prepared by the Polish-based Academic Enterprise Foundation, is so important. The project concerns research into the causes of discrimination and the search for effective anti-discrimination measures. Citizens' projects, which come from citizens themselves and are directed at citizens, have the greatest chance of success. I appeal to the European Commission for special support and practical help for social organisations which take up such matters. When the citizens of the Union write to the Commission, their letters must not go unanswered.
(GA) Madam President, as I was saying, I was very pleased when I heard former Commissioner Kuneva state that a review of Council Directive 90/314/EEC is needed. And why is that? Because it has many faults.
It does not take into account people who are booking their holidays themselves on the Internet without using a travel agency. The directive does not give any protection to consumers who are based in one country and who purchase a product or flight or accommodation in a country outside the European Union.
As well as that, the directive does not mention scheduled flights. It has many faults and I am extremely pleased to say that former Commissioner Kuneva was correct when she said that there is a real need for a new directive.
Madam President, 20 years ago, the Romanians were dying for freedom, including in education, which, until then, was subject to tight political control. As a result of their sacrifice, universities have gained their freedom too, which they have enjoyed ever since.
It would therefore be sadly ironic if the current attempt by the Romanian Ministry of Education to speedily pass new legislation which practically eliminates that freedom and opens the door to the repoliticisation of the system were successful.
For instance, in the draft, the rectors elected would have to be confirmed by the Minister, who is himself a political appointee, and universities would be forced to merge on arbitrary criteria, or could even be closed and their assets repossessed.
As a professor myself, and as an MEP, I consider it my duty to my fellow professors in this House to expose such intended undemocratic practices that are openly opposed to the Lisbon Strategy on education and cannot be tolerated in an EU Member State.
That concludes this item.
Thank you all for your understanding and for the disciplined proceedings. I hope that all of those who did not have an opportunity to speak this time will get the chance to do so next time.